FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2091
                 _____________________________

WILLIE C. FORD JR.,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

                        October 31, 2018


PER CURIAM.

     Appellant, Willie C. Ford Jr., appeals from an order
summarily denying several grounds of his motion filed pursuant
to Florida Rule of Criminal Procedure 3.850. Specifically, the
lower court determined that Grounds 2, 3, 4, 5, 7, 8, 9, 10, and 11
of the motion were subject to dismissal based on untimely filing.
For the reasons below, we reverse the order as to those
enumerated grounds of Appellant’s motion.

    A. Procedural History

    In 2000, after pleading guilty to ten counts of burglary and
armed burglary, Appellant was sentenced to a prison term of ten
years, to be followed by ten years of probation as to count 17
(armed burglary). Appellant served the ten-year prison term and
was then released on probation. In August of 2010, the State filed
an affidavit alleging a probation violation. In January of 2012,
the lower court determined that Appellant willfully and
substantially violated his probationary terms. Appellant was
sentenced to a prison term of fifty years. This Court per curiam
affirmed that judgment and sentence in Ford v. State, 118 So. 3d
223 (Fla. 1st DCA 2013) (table). Once the judgment and sentence
became final at that point, the two-year window for filing a
postconviction motion was set to expire on August 31, 2015.

     Appellant filed a motion to correct an illegal sentence in
June of 2015, and this Court per curiam affirmed the order
denying that motion, with the mandate issuing on February 2,
2016. See Ford v. State, 182 So. 3d 640 (Fla. 1st DCA 2016)
(table). While that appeal was still pending, Appellant timely
filed his first rule 3.850 motion on July 15, 2015. However, the
postconviction court ruled that the motion did not satisfy the
pleading requirements of rule 3.850, and on August 30, 2015,
Appellant was given sixty days to amend the motion. Appellant
then timely filed an amended rule 3.850 motion on October 13,
2015. The postconviction court ruled that the motion contained
issues “related” to those in the motion to correct an illegal
sentence that was still at issue in a pending appeal. The lower
court again dismissed Appellant’s timely rule 3.850 motion, but
the order did not include an explicit deadline for refiling it upon
the conclusion of appellate proceedings regarding the motion to
correct illegal sentence. Appellant filed the instant rule 3.850
motion on July 25, 2016. The postconviction court denied that
motion as untimely filed, and Appellant appealed.

    B. Timelines of the Motion

     The lower court erred by imposing an unspecified time
restriction for the re-filing of the instant motion. The order on
review provides that Appellant had “60 days” to re-file his rule
3.850 motion once the appeal regarding the rule 3.800 motion had
concluded. However, the order of dismissal as to the October 13,
2015, motion only advised that Appellant “could refile upon
completion of the pending appeal if [he] so wishes.” The lower
court indicated in the order on review that Appellant should have

                                2
inferred that his new filing deadline was April 4, 2016, based on
(a) the sixty-day re-filing window granted as to the initial motion
filed in July of 2015, and (b) the date that the appeal on the rule
3.800 motion concluded, which was February 2, 2016.

     It is well-established that a court cannot enforce a filing
deadline which must be inferred by a party. See Armstrong v.
State, 989 So. 2d 1291, 1292 (Fla. 4th DCA 2008) (“‘Facially
insufficient motions should be denied without prejudice to refile a
sufficient amended motion within an appropriate time period set
forth in the order before dismissal or summary denial can be
entertained.’” (quoting Woods v. State, 963 So. 2d 348, 349 (Fla.
4th DCA 2007)); Brigham v. State, 950 So. 2d 1274, 1275 (Fla. 2d
DCA 2007) (concluding that the trial court erred by dismissing
the amended motion for postconviction relief as untimely where
the order dismissing the original motion granted leave to amend,
but did not specify a deadline). As the State now concedes, the
order dismissing Grounds 2, 3, 4, 5, 7, 8, 9, 10, and 11 of the
instant motion must be reversed and the claims remanded for
consideration on the merits. The denial of all remaining grounds
is affirmed.

    AFFIRMED in part, REVERSED in part, and REMANDED.

WOLF, LEWIS, and ROWE, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Willie C. Ford Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg,
Assistant Attorney General, Tallahassee, for Appellee.




                                  3